625 S.E.2d 753 (2006)
280 Ga. 158
In the Matter of William H. NORTON.
No. S05Y0741.
Supreme Court of Georgia.
January 17, 2006.
Gene Chapman, Assistant General Counsel State Bar, William P. Smith, III, General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the Request for Reinstatement filed by William H. Norton in which he seeks reinstatement to the practice of law following an indefinite suspension in one matter and a subsequent 120-day suspension in a second matter. Norton was indefinitely suspended from the practice of law in In the Matter of Norton, 277 Ga. 523, 591 S.E.2d 833 (2004), subject to reinstatement upon his return of documents and his return of the unused portion of a retainer paid by a former client. In a separate matter, Norton was suspended for 120 days with said suspension to begin as soon as Norton met the requirements for reinstatement set forth regarding the indefinite suspension. See In the Matter of Norton, 279 Ga. 31, 608 S.E.2d 614 (2005). In his Request for Reinstatement and affidavit of compliance, Norton states that as of July 8, 2005, he satisfied the requirements for lifting the indefinite suspension and that more than 120 days have passed since Norton's compliance with those requirements. The State Bar, in a letter sent to this Court, states that it has no objection to Norton's request for reinstatement.
We have reviewed the record in this matter and agree with the State Bar that as Norton has satisfied the requirements for lifting the indefinite suspension and has completed the additional 120-day suspension, Norton's request should be granted. Accordingly, this Court grants Norton's request for reinstatement and hereby orders that Norton's suspension be lifted and that his ability to practice law be restored as of the date of this opinion.
Suspension Lifted.
All the Justices concur.